         Case 1:17-cr-00477-PAE Document 63 Filed 04/15/19 Page 1 of 2



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    April 15, 2019

BY ECF

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Jason Nissen, 17 Cr. 477 (PAE)

Dear Judge Engelmayer:

        The Government respectfully submits this letter in the above-captioned case to provide an
update concerning the Government’s investigation into the proceeds of the defendant’s fraud, as
ordered by the Court. Since the Government’s last update to the Court on February 15, 2019, the
Government met with defendant Jason Nissen and his counsel, along with Kroll, to review
Kroll’s preliminary findings and to determine any further steps to take, including additional
financial records to obtain, in order to complete the investigation. Kroll identified additional
records needed to complete its analysis. The Government has obtained some of those records,
which Kroll has reviewed and analyzed, and has followed up with one institution regarding
outstanding records. The Government respectfully requests additional time to complete the
investigation. Accordingly, the Government respectfully proposes to write to the Court on or
before June 14, 2019, at which point the Government hopes to submit its findings to the Court
barring any unforeseen events. The defendant consents to this request.
        Case 1:17-cr-00477-PAE Document 63 Filed 04/15/19 Page 2 of 2



Hon. Paul A. Engelmayer
April 15, 2019
Page 2 of 2


                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                          By:   __s/____________________________
                                                Lara Pomerantz / Douglas S. Zolkind
                                                Assistant United States Attorney
                                                (212) 637-2343 / 2418


cc:   Michael F. Bachner, Esq. (by ECF)
